EXHIBIT 10.2

 

EXECUTION COPY

 

DEALER MANAGER AND SOLICITATION AGENT AGREEMENT

 

April 6, 2004

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Ladies and Gentlemen:

 

1. Offer to Purchase and Consent Solicitation. ON Semiconductor Corporation, a
Delaware corporation (the “Company”), plans to make a tender offer (such tender
offer, as it may be amended and supplemented, the “Tender Offer”) to purchase
all of the outstanding 12% Senior Subordinated Notes due 2009 co-issued by the
Company and Semiconductor Components Industries, LLC (the “Notes”), on the terms
and subject to the conditions set forth in an offer to purchase and consent
solicitation statement (as the same may be amended or supplemented, the “Offer
to Purchase”). Simultaneously with the Tender Offer, the Company will solicit
(the “Solicitation”) consents (the “Consents”) from the holders of the Notes to
certain amendments (the “Proposed Amendments”) to the indenture (the
“Indenture”) pursuant to which such Notes were issued. The Tender Offer and the
Solicitation will be on the terms and subject to the conditions set forth in the
Offer to Purchase, attached hereto as Exhibit A. The Offer to Purchase, the
related cover letters and any other documents, materials or filings (including
press releases or other communications as approved in writing by the Company),
relating to the Tender Offer and the Solicitation to be used or made by the
Company in connection with the Tender Offer and the Solicitation, including, but
not limited to, any materials hereafter incorporated by reference therein, to be
distributed to holders of the Notes as contemplated by the Offer to Purchase,
and in each case as amended or supplemented from time to time, are referred to
herein collectively as the “Tender Offer and Solicitation Material.”

 

2. Engagement as Dealer Manager and Solicitation Agent. (a) The Company hereby
engages Morgan Stanley & Co. Incorporated as Dealer Manager and Solicitation
Agent (the “Dealer Manager”) in connection with the Tender Offer and the
Solicitation. As Dealer Manager, you agree, in accordance with your customary
practice, to perform in connection with the Tender Offer and the Solicitation
those services that are customarily performed by investment banking concerns in
connection with similar tender offers and consent solicitations, including the
solicitation of tenders and Consents pursuant to the terms of the Tender Offer
and the Solicitation. The performance by you of such services hereunder shall
commence on the date of the mailing (the “Commencement Date”) of the Offer to
Purchase and related cover letters and documents to each holder of record of the
Notes.

 

(b) You have been engaged to act as Dealer Manager in connection with the Tender
Offer and the Solicitation and, in such capacity, you shall act as an
independent contractor, not as an agent, with duties owed solely to the Company.
In connection with the solicitation of tenders and Consents, no broker, dealer,
commercial bank, trust company or other

 



--------------------------------------------------------------------------------

nominee is to be deemed to be acting as your agent or as agent of the Company,
and you shall not be deemed to be an agent of the Company, any broker, dealer,
commercial bank, trust company or other nominee or any other person. The Company
expressly acknowledges that all opinions and advice (written or oral) given by
you to the Company in connection with your engagement are intended solely for
the benefit and use of the Company (including its management, directors and
attorneys) in considering the transactions to which such opinions or advice
relate.

 

3. The Tender Offer and Solicitation Material. (a) The Company agrees to furnish
you, at its own expense, with as many copies as you may reasonably request of
the Offer to Purchase and any amendments or supplements thereto and any other
Tender Offer and Solicitation Material to be used by the Company in connection
with the Tender Offer and the Solicitation.

 

(b) The Company agrees that, at a reasonable time prior to using any Tender
Offer and Solicitation Material, the Company will furnish to you a reasonable
number of copies of such material and will give reasonable consideration to your
and your counsel’s comments, if any, thereon.

 

(c) Prior to and during the period of the Tender Offer and the Solicitation, the
Company shall inform you promptly after it receives notice or becomes aware of
the happening of any event, or the discovery of any fact, that would require the
making of any change in any Tender Offer and Solicitation Material then being
used so that the Tender Offer and Solicitation Material would not include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading, or would affect the truth or completeness of any
representation or warranty contained in this Agreement if such representation or
warranty were being made immediately after the happening of such event or the
discovery of such fact.

 

(d) The Dealer Manager hereby agrees that, without the prior consent of the
Company (which consent the Company agrees will not be unreasonably withheld),
the Dealer Manager will not hereafter publicly disseminate any written materials
to holders of Notes for or in connection with the solicitation of tenders of
Notes pursuant to the Tender Offer or the Solicitation of Consents, other than
the Tender Offer and Solicitation Material.

 

4. Withdrawal. In the event that:

 

(a) the Company uses or permits the use the Tender Offer and Solicitation
Material or any amendment or supplement thereto and such document (i) has not
been submitted to you previously for your and your counsel’s comments or (ii)
has been so submitted, and you or your counsel have made comments that have not
been reflected in a manner reasonably satisfactory to you and your counsel;

 

(b) the Company shall have breached, in any material respect, any of its
representations, warranties, agreements or covenants herein;

 

(c) the Tender Offer and the Solicitation are terminated or withdrawn for any
reason or any stop order, restraining order, injunction or denial of an
application for approval has

 

2



--------------------------------------------------------------------------------

been issued and not thereafter stayed or vacated with respect to, or any
proceeding, litigation or investigation has been initiated that is reasonably
likely to have a material adverse effect on the Company’s ability to carry out
the Tender Offer and the Solicitation, the purchase of the Notes pursuant
thereto, the performance of this Agreement, or the execution, delivery and
performance of the indenture supplement with respect to the Indenture to effect
the Proposed Amendments (the “Supplemental Indenture”); or

 

(d) you shall not have received (i) on the Commencement Date the opinion of
counsel described in Section 9(a) hereof and (ii) on the Settlement Date (as
defined in the Offer to Purchase), certificates of executive officers of the
Company as described in Section 9(b) hereof,

 

then you shall be entitled to withdraw as Dealer Manager in connection with the
Tender Offer and the Solicitation without any liability or penalty to you or any
other Indemnified Person (as defined in Section 11 below) and without loss of
any right to indemnification or contribution provided in Section 11 or right to
the payment of all fees and expenses payable pursuant to Sections 5 and 6 that
have accrued to the date of such withdrawal, which expenses shall be paid
promptly after the date of such withdrawal. In the event of any such withdrawal
by you as the Dealer Manager, for purposes of determining the fees payable
pursuant to Section 5, the principal amount of Notes tendered (and not
subsequently withdrawn) pursuant to the Tender Offer as of the close of business
on the date of such withdrawal that are thereafter acquired by the Company
pursuant to the Tender Offer shall be deemed to have been acquired as of the
date of such withdrawal, and such fees accrued through the date of such
withdrawal shall be paid to you promptly after such date.

 

5. Fees. As compensation for your services hereunder, the Company agrees to pay
to you a fee of 0.25% for each $1,000 in principal amount of Notes acquired by
the Company pursuant to the Tender Offer. Such fee will be payable upon
expiration of the Tender Offer, but only with respect to Notes acquired pursuant
to such Tender Offer.

 

6. Expenses. In addition to your compensation for your services as Dealer
Manager, the Company shall (a) reimburse brokers and dealers (including
yourself), commercial banks, trust companies and other nominees for their
customary mailing and handling expenses incurred in forwarding the Tender Offer
and Solicitation Material to their customers, (b) pay all expenses relating to
the preparation, filing (if any), printing, mailing and publishing of the Tender
Offer and Solicitation Material, the Supplemental Indenture and any other
material prepared in connection with the Tender Offer and the Solicitation,
relating to the Tender Offer and the Solicitation, the fees and expenses of the
Depositary and the Information Agent (each as defined in Section 7 below) and
all other fees and expenses incurred by the Company or any of its affiliates in
connection with the Tender Offer and the Solicitation and (c) reimburse you for
all reasonable out-of-pocket expenses incurred by you in connection with your
services as Dealer Manger including, but not limited to, the reasonable legal
fees and disbursements of your legal counsel incurred in connection with the
Tender Offer and the Solicitation and the preparation of this Agreement and the
Supplemental Indenture (which fees and expenses will be paid directly to such
counsel); provided that such out-of-pocket expenses shall not exceed $50,000
unless otherwise agreed to by the Company and the Dealer Manager. All payments
to be made pursuant to this Section 6 shall be made promptly after the
expiration or termination of the

 

3



--------------------------------------------------------------------------------

Tender Offer and the Solicitation (or when required pursuant to Section 4). The
Company shall perform its obligations as set forth in this Section 6 whether or
not the Tender Offer and the Solicitation are commenced or the Company or any of
its subsidiaries or affiliates acquires any Notes pursuant to the Tender Offer
or otherwise or receives any Consents pursuant to the Solicitation or otherwise.

 

7. Securities Lists; Depositary; Information Agent. (a) The Company shall
provide you or cause the Trustee under the Indenture and The Depository Trust
Company (“DTC”) to provide you with copies of the records or other lists showing
the names and addresses of, and principal amounts of Notes held by, the holders
of Notes as of a recent date and shall, from and after such date, use its best
efforts to cause you to be advised from day to day during the pendency of the
Tender Offer and the Solicitation of all transfers of Notes, such notification
consisting of the name and address of the transferor and transferee of any Notes
and the date of such transfer.

 

(b) The Company has appointed and authorizes you to communicate with U.S. Bank
National Association, in its capacity as depositary (the “Depositary”), in
connection with the Tender Offer and the Solicitation. The Company will instruct
the Depositary to advise you at least daily as to such matters relating to the
Tender Offer and the Solicitation as you may reasonably request and to furnish
you with any written reports concerning any such information as you may
reasonably request.

 

(c) The Company will arrange for Georgeson Shareholder Communications Inc. to
serve as information agent (the “Information Agent”) in connection with the
Tender Offer and the Solicitation and, as such, to advise you as to such matters
relating to the Tender Offer and the Solicitation as you may reasonably request
and to furnish you with any written reports concerning any such information as
you may reasonably request.

 

8. Representations and Warranties and Certain Agreements. The Company represents
and warrants to you, and agrees with you, as follows:

 

(a) (i) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Offer to Purchase and is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

(ii) Each subsidiary of the Company has been duly incorporated or otherwise
organized, is validly existing as a corporation, limited liability company or
similar entity in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, has all power and authority
necessary to own its property and to conduct its business as described in the
Offer to Purchase and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires

 

4



--------------------------------------------------------------------------------

such qualification, except to the extent that the failure to be so qualified or
be in good standing would not have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

 

(b) The Tender Offer and the Solicitation and all other actions by the Company
contemplated in the Tender Offer and Solicitation Material have been duly and
validly authorized by all necessary corporate action by the Company.

 

(c) This Agreement has been duly authorized, executed and delivered by the
Company.

 

(d) A complete and correct copy of the Tender Offer and Solicitation Material
has been furnished to you or will be furnished to you no later than the
Commencement Date. The Tender Offer and Solicitation Material, as amended and
supplemented from time to time, will comply in all material respects with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated by the Securities and Exchange
Commission (the “Commission”) thereunder. None of the Tender Offer and
Solicitation Material contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading; provided,
however, that no representation or warranty is made with respect to any
statement contained in, or any matter omitted from, the Tender Offer and
Solicitation Material in reliance upon and in conformity with information
furnished in writing by you to the Company expressly for use therein.

 

(e) The Tender Offer and the Solicitation, the purchase of Notes pursuant to the
Tender Offer, the execution, delivery and performance of the Supplemental
Indenture with respect to the Notes and all other actions by the Company
contemplated in the Tender Offer and Solicitation Material, and the execution,
delivery and performance of, and the consummation by the Company of the
transactions contemplated in, this Agreement, comply and, in the case of the
Supplemental Indenture, will comply in all material respects with all applicable
requirements of the Exchange Act, the Trust Indenture Act of 1939, as amended
(the “TIA”), applicable state securities or “blue sky” laws, and other
applicable laws, and all applicable rules and regulations of the Commission or
any Other Agency (as defined below) (including, but not limited to, Sections 10
and 14 of the Exchange Act and Rules 10b-5, 14a-9, 14e-1, 14e-2 and 14e-3
thereunder). The commencement and consummation by the Company of the Tender
Offer and the Solicitation and the other transactions by the Company
contemplated in the Tender Offer and Solicitation Material and this Agreement do
not and will not require any consent, authorization, approval, order, exemption
or other action of, or filing with or notification to, the Commission or any
other Federal or other governmental agency, authority or instrumentality (each
an “Other Agency”), including, but not limited to, any filing of the
Supplemental Indenture under the TIA, except filings required to be made by the
Company after the Settlement Date and except where the failure to obtain such
consent, authorization, approval, order, exemption or filing would not, singly
or in the aggregate, have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

(f) The Tender Offer and the Solicitation, the purchase of Notes pursuant to the
Tender Offer and all other actions by the Company contemplated in the Tender
Offer and

 

5



--------------------------------------------------------------------------------

Solicitation Material, and the execution, delivery and performance of this
Agreement, do not and will not (i) violate the certificate of incorporation,
by-laws or other organizational documents of the Company or any of its
subsidiaries, (ii) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, any order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any subsidiary of the Company or any of their properties, or, to the
extent not included in subclause (iii) of this paragraph, any agreement or
instrument to which the Company or any other such subsidiary is a party or by
which the Company or any other such subsidiary is bound or to which any of the
properties of the Company or any subsidiary is subject, except in each case set
forth in this clause (ii) for such breaches, violations or defaults that would
not reasonably be expected to have a material adverse effect on the Company and
its subsidiaries, taken as a whole, or (iii) result in a breach or violation of
any of the terms and provisions of, or constitute a default under any agreement
or instrument governing material indebtedness of the Company or subsidiary of
the Company.

 

(g) Neither the Company nor any of its subsidiaries is an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”); and neither the Company nor
any of its subsidiaries is and, upon the consummation of the Tender Offer and
Consent Solicitation as described in the Offer to Purchase, will be an
“investment company” as defined in the Investment Company Act.

 

(h) Any document filed pursuant to the Exchange Act and incorporated by
reference in the Tender Offer and Solicitation Material, subsequent to the date
of this Agreement and prior to or on the Settlement Date, when so filed or
becoming effective, as the case may be, shall comply in all material respects
with the requirements of the Exchange Act, as applicable, and the rules and
regulations thereunder.

 

(i) PricewaterhouseCoopers LLP are independent certified public accountants with
respect to the Company as required by the Securities Act and the rules and
regulations of the Commission thereunder.

 

(j) The financial statements included in the Offer to Purchase present fairly
the financial position of the Company and its consolidated subsidiaries as of
the dates shown and their results of operations and cash flows for the periods
shown and, except as disclosed in the Offer to Purchase, such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis.

 

(k) Except as disclosed in the Offer to Purchase, since the date of the latest
audited financial statements included in the Offer to Purchase, there has been
no material adverse change, or any development involving a prospective material
adverse change, in the condition (financial or otherwise) or in the earnings,
business or operations of the Company and its subsidiaries taken as a whole,
and, except as disclosed in or contemplated by the Offer to Purchase, there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

6



--------------------------------------------------------------------------------

(l) No stop order, restraining order, injunction or denial of an application for
approval has been issued, and no proceedings, litigation or investigations have
been initiated or threatened, by or before the Commission or any Other Agency
(including any court) of the United States or the State of New York with respect
to the commencement or consummation of either the Tender Offer or the
Solicitation or the execution, delivery or performance of this Agreement.

 

(m) No stop order, restraining order, injunction or denial of an application for
approval has been issued, and except as disclosed in the Offer to Purchase,
there is no pending action, suit or proceeding against or affecting the Company,
any of its subsidiaries or any of their respective properties that, individually
or in the aggregate, is reasonably likely to result in a material adverse effect
on the Company and its subsidiaries, taken as a whole, or would materially and
adversely affect the ability of the Company and its subsidiaries to perform
their obligations under this Agreement or to consummate the transactions
contemplated by the Offer to Purchase; and, to the Company’s knowledge, there is
no such action, suit or proceeding threatened.

 

(n) The Supplemental Indenture may be entered into upon the consent of holders
of a majority of the outstanding principal amount of such Notes (the “Requisite
Consents”), pursuant to the provisions of the Indenture under which such Notes
were issued. Upon the execution and delivery of such Supplemental Indenture, and
on the Settlement Date, such Supplemental Indenture will have been duly and
validly authorized, executed and delivered by the Company and will be a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity.

 

(o) The Proposed Amendments set forth in the Supplemental Indenture when
executed and delivered will conform, in all material respects to the description
thereof in the Tender Offer and Solicitation Material.

 

(p) On or prior to the Commencement Date, the Company will have made appropriate
arrangements, to the extent applicable, with DTC or any other “qualified”
securities depository to allow for the book-entry movement of the tendered Notes
between depository participants and the Depositary.

 

(q) Pursuant to the Escrow Agreement dated April 6, 2004, the Company will cause
sufficient funds to be available to it and will have sufficient authority to use
such funds under applicable law, to enable it to pay for the Notes and Consents
in accordance with the terms and conditions set forth in the Tender Offer and
Solicitation Material.

 

(r) Each of the representations and warranties set forth in this Agreement will
be true and correct on and as of the Commencement Date, as of the date of any
publication and/or distribution of the Tender Offer Material and on and as of
the Settlement Date.

 

(s) The Solicitation does not require registration under the Securities Act.

 

7



--------------------------------------------------------------------------------

9. Opinions of Counsel; Officers Certificates. (a) On the Commencement Date, the
Company will deliver to you an opinion of Cleary, Gottlieb, Steen & Hamilton,
special counsel to the Company, substantially in the form set forth in Exhibit B
attached hereto.

 

(b) As of the date of any publication and/or distribution of the Tender Offer
Material after the date hereof and on the Settlement Date, the Company will
deliver to you certificates of executive officers of the Company dated as of the
date of such publication and/or distribution or the Settlement Date, as
applicable, to the effect that all the representations and warranties of the
Company contained herein are true and correct as though expressly made at such
time and that the Company has performed in all material respects all obligations
hereunder theretofore required to be performed.

 

10. Covenants. The Company agrees:

 

(a) to advise you promptly of (i) the occurrence of any event that could cause
the Company to withdraw or terminate the Tender Offer or Solicitation or would
permit the Company to exercise any right not to purchase the Notes tendered
pursuant to the Tender Offer or pay for the Consents, (ii) any proposal or
requirement to amend or supplement any Tender Offer and Solicitation Material
and (iii) the issuance of any stop order, restraining order, injunction or
denial of an application for approval or any other action by the Commission or
any Other Agency concerning the Tender Offer or the Solicitation (and, if in
writing, to furnish you a copy thereof);

 

(b) to provide to you promptly any other information relating to the Tender
Offer or the Solicitation that you may from time to time reasonably request;

 

(c) that, if any event occurs or condition exists as a result of which the
Tender Offer and Solicitation Material would include an untrue statement of a
material fact, or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances when the Tender Offer and
Solicitation Material is distributed to a holder of Notes, not misleading, or
if, in the opinion of the Dealer Manager or the Company, it is necessary at any
time to amend or supplement the Tender Offer and Solicitation Material to comply
with applicable law, the Company shall promptly notify the Dealer Manager,
prepare an amendment or supplement to the Tender Offer and Solicitation Material
that will correct such statement or omission or effect such compliance, and
supply such amended or supplemented Tender Offer and Solicitation Material to
the Dealer Manager; and

 

(d) to pay promptly (i) the full purchase price for the Notes for which the
Company makes the Tender Offer and will be required to purchase pursuant to the
Tender Offer, and (ii) the full payment for Consents for which it will be
required to pay pursuant to the Solicitation, in each case in accordance with
the terms and conditions set forth in the Tender Offer and Solicitation
Material.

 

11. Indemnification and Contribution; Settlement of Litigation; Release. (a) The
Company hereby agrees to indemnify, defend and hold harmless you and your
affiliates and your and their respective officers, directors, employees and
agents, and each other person, if any, controlling you or any of your affiliates
(you and each such affiliate, officer, director, employee,

 

8



--------------------------------------------------------------------------------

agent and other person being an “Indemnified Person”), from and against any
losses, claims, damages, liabilities and expenses whatsoever (each a “Loss” and
collectively the “Losses”), and will reimburse each Indemnified Person for all
expenses reasonably incurred (including fees and expenses of counsel) as they
are incurred in connection with investigating, preparing, pursuing or defending
any Loss, action, claim, suit, investigation or proceeding (whether or not
pending or threatened and whether or not any Indemnified Person is a party), in
each case related to, arising out of or in connection with (i) any untrue
statement or alleged untrue statement of a material fact in the Tender Offer and
Solicitation Material or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the Tender Offer and the Solicitation, (iii) the purchase of
Notes pursuant to the Tender Offer and the payment for Consents pursuant to the
Solicitation, (iv) the execution of the Supplemental Indenture with respect to
the Notes, (v) all other actions contemplated in the Tender Offer and
Solicitation Material with respect to the Tender Offer and the Solicitation,
(vi) any breach by the Company of any representation or warranty or failure to
comply with any of the covenants or the agreements contained herein, (vii) any
advice or services rendered or to be rendered by an Indemnified Person pursuant
to or in connection with this Agreement or (viii) any withdrawal or termination
by the Company of, or failure by the Company to commence or consummate, the
Tender Offer and the Solicitation. The Company shall not, however, be required
so to indemnify any Indemnified Person for any Losses (or expenses relating
thereto) to the extent that such Losses (or expenses relating thereto) are
finally judicially determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person. The Company also acknowledges and agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to the Company or any other person for any act or omission on the
part of any broker or dealer in securities or any commercial bank, trust company
or other nominee and that no Indemnified Person shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Company or
any other person for any losses, claims, damages, liabilities or expenses
arising from or in connection with any act or omission in performing your
obligations hereunder or otherwise in connection with the Tender Offer and the
Solicitation, the purchase of Notes pursuant to the Tender Offer and the payment
for Consents pursuant to the Solicitation, the execution, delivery and
performance of the Supplemental Indenture or any other action contemplated in
the Tender Offer and Solicitation Material, except to the extent that any such
losses, claims, damages, liabilities or expenses are finally judicially
determined by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Person.

 

(b) If a claim is made against any Indemnified Person as to which such
Indemnified Person may seek indemnity under this Section 11, such Indemnified
Person shall notify the Company promptly after any written assertion of such
claim threatening to institute an action or proceeding with respect thereto and
shall notify the Company promptly of any action commenced against such
Indemnified Person within a reasonable time after such Indemnified Person shall
have been served with a summons or other first legal process giving information
as to the nature and basis of the claim. Failure so to notify the Company shall
not, however, relieve the Company from any liability which it may have on
account of the indemnity under this Section 11 if it has not been prejudiced in
any material respect by such failure. The Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Company may

 

9



--------------------------------------------------------------------------------

designate in such proceeding and shall pay the reasonable fees and expenses of
such counsel related to such proceeding. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless (i)
the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Company and the Indemnified
Person and representation of either party by the same counsel, in the judgment
of the Dealer Manager, would be inappropriate because of actual or potential
differing interests between them. It is understood that the Company shall not,
in connection with any litigation or proceeding or related litigation or
proceeding in the same jurisdiction, be liable under clause (ii) of the
preceding sentence for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons
that do not have actual or potential differing interests as among themselves,
and that all such fees and expenses shall be reimbursed as they are incurred.
Such firm shall be designated in writing by the Dealer Manager.

 

(c) The Company shall not, without your prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person from any liabilities arising out of such action, claim, suit or
proceeding and (ii) does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of, an Indemnified
Person. No Indemnified Person seeking indemnification, reimbursement or
contribution under this Agreement will, without the prior written consent of the
Company, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any action, claim, suit, investigation or proceeding
referred to in the preceding paragraph.

 

(d) If the indemnification provided for in the foregoing paragraphs of this
Section 11 is judicially determined to be unavailable (other than in accordance
with the terms hereof) to an Indemnified Person or insufficient in respect of
any Losses referred to therein, then, in lieu of indemnifying such Indemnified
Person hereunder, the Company shall contribute to the amount paid or payable by
such Indemnified Person as a result of such Losses (and expenses relating
thereto) (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and to the Dealer Manager, on the
other hand, of the Tender Offer and the Solicitation or (ii) if the allocation
provided by the preceding clause (i) is not available, in such proportion as is
appropriate to reflect not only the relative benefits referred to in such clause
(i) but also the relative fault of the Company, on the one hand, and of the
Dealer Manger, on the other hand, in connection with any matter that has
resulted in such Losses, as well as any other relevant equitable considerations;
provided, however, in no event shall your aggregate portion of the amount paid
or payable exceed the aggregate amount of fees actually received by you under
this Agreement. For the purposes of this Section 11, the relative benefits to
the Company, on the one hand, and to the Dealer Manager, on the other hand, of
the Tender Offer and the Solicitation shall be deemed to be in the same
proportion as the total value paid or contemplated to be paid or received or
contemplated to be received by the Company in the transactions that are the
subject of the Tender Offer and Solicitation Material, whether or not any such
transaction is consummated, bears to the aggregate fees paid or to be paid to
the Dealer Manager under this Agreement. The relative fault of the Company, on
the one hand, and of the

 

10



--------------------------------------------------------------------------------

Dealer Manager, on the other hand, (x) in the case of any untrue statement of a
material fact or omission or alleged omission to state a material fact, shall be
determined by reference to, among other things, whether the untrue statement or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Dealer Manager, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission and (y) in the case of any other
action or omission, shall be determined by reference to, among other things,
whether such action or omission was taken or omitted to be taken by the Company
or its affiliates or by the Dealer Manager, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action or omission.

 

(e) The Company and the Dealer Manager agree that it would not be just and
equitable if contribution pursuant to this Section 11 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in paragraph (d) above. The amount
paid or payable by an Indemnified Person as a result of the Losses referred to
in this Section 11 shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Agreement, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(f) The remedies provided for in this Agreement are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity.

 

(g) The reimbursement, indemnity and contribution obligations of the Company
provided for in this Agreement shall be in addition to any liability which the
Company may otherwise have and shall be binding upon and shall inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company and the Dealer Manager and any other Indemnified Persons.

 

12. Full Force and Effect. The provisions of Sections 8, 11, 13, 19, 20 and 25
hereof shall apply to the Tender Offer and Solicitation Material and any
modification thereof and shall remain operative and in full force and effect
regardless of (i) any failure to commence, or the withdrawal, termination,
expiration or consummation of, the Tender Offer and the Solicitation or the
termination or assignment of this Agreement, (ii) any investigation made by or
on behalf of any Indemnified Person, (iii) any withdrawal by you pursuant to
Section 4 or otherwise and (iv) the completion of your services hereunder.

 

13. Confidentiality. Any advice or opinions provided by you will not be
disclosed or referred to publicly or to any third party (other than to attorneys
and accountants of the Company who agree to keep such advice or opinions
confidential) except in accordance with your prior written consent or as may be
required by applicable laws. The Company agrees that any reference to you in the
Tender Offer and Solicitation Material, or in any other release or communication
relating to the Tender Offer or the Solicitation, is subject to your prior
written approval.

 

11



--------------------------------------------------------------------------------

14. Trading Activities. The Company acknowledges that you are a full service
securities firm engaged in securities trading and brokerage activities, as well
as providing investment banking and financial advisory services. In the ordinary
course of your trading and brokerage activities, any of you or your affiliates
may at any time hold long or short positions, and may trade or otherwise effect
transactions, for your or its own account or the accounts of customers, in debt
or equity securities of the Company or any other company that may be involved in
the Tender Offer and the Solicitation.

 

15. Termination. This Agreement may be terminated upon the earlier of (a) the
expiration, withdrawal or termination of the Tender Offer, (b) the date of the
Dealer Manager’s withdrawal pursuant to Section 4 of this Agreement or (c) the
time and date at which this Agreement is terminated by the mutual consent of the
parties hereto. Notwithstanding the termination of the Agreement pursuant to
this Section 15, the right to compensation and reimbursement pursuant to the
provisions of Sections 5 and 6 of this Agreement, accrued prior to the date of
such termination, and the indemnity and the other provisions set forth in
Sections 11 and 12 hereof will remain operative.

 

16. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic and legal substance of the agreements contained
herein is not affected in any manner adverse to any party.

 

17. Counterparts. This Agreement may be executed in one or more separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18. Binding Effect. This Agreement, including any right to indemnity or
contribution hereunder, shall inure to the benefit of and be binding upon the
Company, you and the other Indemnified Persons, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
executed in and to be performed in that State.

 

20. CONSENT TO JURISDICTION. THE COMPANY HEREBY (A) SUBMITS TO THE JURISDICTION
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY WITH RESPECT TO
ANY ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, (B)
AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH ACTIONS OR PROCEEDINGS MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT, (C) WAIVES THE DEFENSE
OF AN INCONVENIENT FORUM AND (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

12



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof.

 

22. Amendment. This Agreement may not be amended or waived except in writing
signed by each party to be bound thereby.

 

23. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by telecopy or telegram, as follows:

 

  (a) If to you:

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

Telecopy No.: (212) 761-0366

Attention: Legal Department

 

with a copy to:

 

Telecopy No.: (212) 507-2407

Attention: Michael Fusco

 

  (b) If to the Company:

 

ON Semiconductor Corporation

5005 E. McDowell Road

Phoenix, AZ 85008

Telecopy No.: (602) 244-5601

Attention: Sonny Cave

 

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by person delivery on the day after such
delivery, (x) if by certified or registered mail, on the seventh business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, (z) if by telecopy, on the next day following the day on
which such telecopy was sent, provided that a copy is also sent by certified or
registered mail.

 

24. Subheadings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

13



--------------------------------------------------------------------------------

25. WAIVER OF JURY TRIAL. YOU, ON THE ONE HAND, AND THE COMPANY (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY LAW, ON BEHALF OF ITS STOCKHOLDERS), ON
THE OTHER HAND, WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, SUIT OR
PROCEEDING WITH RESPECT TO YOUR ENGAGEMENT AS DEALER MANAGER OR YOUR ROLE IN
CONNECTION HEREWITH.

 

[Rest of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

Please indicate your willingness to act as Dealer Manager on the terms set forth
herein and your acceptance of the foregoing provisions by signing in the space
provided below for that purpose and returning to us a copy of this Agreement,
whereupon this Agreement and your acceptance shall constitute a binding
agreement between us.

 

Very truly yours, ON SEMICONDUCTOR CORPORATION By:   /s/    DONALD
COLVIN        

Name:

  Donald Colvin

Title:

 

Senior Vice President, Chief

Financial Officer and Treasurer

 

Accepted and agreed as of the

date first above written:

MORGAN STANLEY & CO. INCORPORATED

By:

  /s/    MICHAEL FUSCO        

Name:

  Michael Fusco

Title:

  Executive Director

 

15



--------------------------------------------------------------------------------

Exhibit A

 

Offer to Purchase

 

A-1



--------------------------------------------------------------------------------

Exhibit B

 

Form of Opinion

 

a. Each of the Company, the Malaysia Sub, the Czech Sub, the China Sub and the
Puerto Rico Sub is validly existing as a corporation in good standing under the
laws of the State of Delaware, and each of SCI LLC and SCGID LLC is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware.

 

b. The Company has corporate power to own its properties and conduct its
business as described in the Offer to Purchase and the documents incorporated by
reference therein, and the Company has corporate power to commence and
consummate the Tender Offer and Consent Solicitation in the manner contemplated
by the Offer to Purchase, enter into the Dealer Manager Agreement and perform
its obligations under the Dealer Manager Agreement.

 

c. The execution and delivery of the Dealer Manager Agreement and the
commencement and consummation of the Tender Offer and Consent Solicitation in
the manner contemplated by the Offer to Purchase have been duly authorized by
all necessary corporate action of the Company, and the Dealer Manager Agreement
has been duly executed and delivered by the Company.

 

d. The statements set forth under the heading “Certain Material U.S. Income Tax
Consequences” in the Offer to Purchase, insofar as such statements purport to
summarize certain federal income tax laws of the United States, constitute a
fair summary of the principal U.S. federal income tax consequences of the Tender
Offer and Consent Solicitation.

 

e. The commencement and consummation by the Company of the Tender Offer and
Consent Solicitation in the manner contemplated by the Offer to Purchase and the
performance by the Company of the obligations contemplated by the Offer to
Purchase and the Dealer Manager Agreement do not and will not (a) require any
notice to or any filing, consent, approval, authorization, registration or
qualification of or with any governmental authority of the United States of
America or the State of New York that in our experience is normally applicable
to general business entities with respect to such commencement, consummation, or
performance (but we express no opinion relating to the United States federal
securities laws or any state securities or Blue Sky laws except as set forth in
numbered paragraphs 6 and 7 below), (b) result in a breach or violation of any
of the terms and provisions of, or constitute a default under, any of the
agreements of, or other instruments binding upon, the Issuer or any Guarantor
filed as exhibits to the documents incorporated by reference in the Offer to
Purchase, the Dealer Manager Agreement or the Indenture, or any of the
Certificates of Incorporation or By-Laws of the Company, the Malaysia Sub, the
Czech Sub, the China Sub or the Puerto Rico Sub or the Certificate of Limited
Liability Company or Limited Liability Company Agreement of SCI LLC or SCGID LLC
or (c) result in a violation of any United States federal or New York State law
or published rule or regulation that in our experience is normally applicable to
general business entities with respect to such commencement, consummation, or
performance (but we express no opinion relating to the United States federal
securities laws or any state securities or Blue Sky laws except as set forth in
numbered paragraphs 6 and 7 below).

 

C-1



--------------------------------------------------------------------------------

Exhibit B

 

f. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the commencement and consummation by the Company of the Tender Offer and Consent
Solicitation in the manner contemplated by the Offer to Purchase will not
require registration of the Company as an “investment company” under the
Investment Company Act.

 

g. Assuming that the Offer to Purchase, including the documents incorporated by
reference therein, does not make any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein in the light of the circumstances under which they are made, not
misleading, the commencement and consummation by the Company of the Tender Offer
and Consent Solicitation in the manner contemplated by the Offer to Purchase and
the performance by the Company of the obligations contemplated by the Offer to
Purchase and the Dealer Manager Agreement comply in all material respects with
the applicable requirements of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the U.S. Trust Indenture Act of 1939, as amended,
or published rules and regulations thereunder (including, but not limited to,
Section 14 of the Exchange Act and Rules 14e-1 and 14e-2 thereunder).

 

h. No registration of the Notes under the U.S. Securities Act of 1933, as
amended, is required for the commencement and consummation of the Consent
Solicitation pursuant to and in the manner contemplated by the Offer to Purchase
and the Dealer Manager Agreement.

 

In addition, we confirm to you that, based solely on inquiry of the General
Counsel of the Company and of lawyers currently with this firm who have been
actively involved in the Company’s preparation of the Offer to Purchase, we know
of no (i) legal or governmental proceedings to which the Company or its
subsidiaries is a party that are currently pending before any adjudicative
tribunal or that have been threatened by a written communication manifesting an
intention to initiate such proceedings received by the management of the Company
or by us that are required to be disclosed in the Offer to Purchase and that are
not so disclosed or (ii) stop order, restraining order, injunction or denial of
an application for approval having been issued, and no proceedings, litigation
or investigations for those purposes having been instituted or threatened, by
the U.S. Securities and Exchange Commission (the “Commission”) or any other
governmental authority of the United States of America or the State of New York
with respect to the commencement and consummation of the Tender Offer and
Consent Solicitation, or the execution, delivery and performance of the Dealer
Manager Agreement.

 

C-2